COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-175-CV
  
  
WASTEMASTERS 
HOLDINGS, INC.                                          APPELLANT
  
V.
  
W.T. 
SKIP LEAKE, AND WIFE KATHY LEAKE                             APPELLEES
 
  
----------
FROM 
THE 67TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the parties’ “Joint Motion To Dismiss Appeal,” signed by 
the attorney for each party.  It is the court's opinion that the parties’ 
request for dismissal should be granted; therefore, we dismiss the appeal.  
See TEX. R. APP. P. 42.1(a)(2)(A), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 42.1(d).
  
  
                                                                  PER 
CURIAM
  
  
 
PANEL 
D:   HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED: 
October 14, 2004
 


NOTES
1.  
See Tex. R. App. P. 47.4.